August 25, 1969

Honorable F. B. Lloyd, Jr.     Opinion No. 454
District Attorney
70th Judicial District         Re:    Changing salaries of
Alice, Texas 78332                    Justice of the Peace
Dear Mr. Lloyd:
          you have requested an opinion from this office on
the following questions:
          "1. Can the Commissioners Court of Brooks County,
     Texas lower the salary of Justice of the Peace Precinct
     NO. 1 Brooks County, Texas, at any time other than at
     its first meeting in January?
          "2. Can the Commissioners Court of Brooks
     county, Texas raise the salary of the Justice
     of the Peace Precinct No. 3, Brooks County,
     Texas, at any time other than at its first meeting
     in January?
          "3 . Can the Commissioners Court of Brooks
     county, Texas adjust the salaries of Justices of
     the Peace, Precincts 1 and 3 without raising or
     changing the salaries of the other Justices of
     the Peace?"
          In your letter you stated that the Commissioners
Court has recently re-districted the Justice of the Peace
precincts of Brooks County, that the County has a population of
about 8000 and that it is paying all of the Justices of the Peace
on a salary basis.
          Attorney General Opinion WW-1499 (1962) held that the
method for determining and fixing the salary for Justices of
the Peace and Constables is specifically prescribed in
Article 3912i. Vernon's Civil Statutes, and controls in the




                             -2251-
                                                                    :




Hon. F. B. Lloyd, Jr. Page 2 (M-454)


counties falling within its population brackets. Article 3912i
gives the Commissioners Court wide discretion in fixing salaries.
There is no minimum salary prescribed, but maximum salary limits
are set out.   It specifically sets out that salaries do not
have to be the same in each precinct.
          Article 3912i, Vernon's Civil Statutes, reads, in part,
as follows:
          "Section 1. In each county in the State of
     Texas having a population of less than twenty thous-
     and inhabitants according to the last preceding
     federal census where the precinct officials are
     compensated on a salary basis, the Commissioners
     Courts shall fix the salaries of the officials
     named in this Act at not more than Five Thousand
     Dollars ($5,000.00) per annum...
          “Sec. 7.  The provisions of this Act shall be
     applicable only to Justices of the Peace and
     Constables...
                 0
          "Sec. Z.  The Commissioners Courts shall not
     be required to i[LX the salaries in all precincts
     at equal amounts, but shall have discretion to de-
     termine the amount of salaries to be paid each
     Justice of the Peace and each Constable in the
     several precincts on an individual basis without
     regard to the salaries paid In other precincts or
     to other officials. In arriving at the compensation
     to be paid the officials governed by the provisions
     of this Act the Commissioners Courts shall consi-
     der the financial condition of their respective
     counties and the duties and needs of their officials,
     but in no event shall any Commissioners Court set
     the salary of any official at a figure in excess of
     the maximum compensation prescribed for the offi-
     cials of that county by this Act,...
          "(2) In the event there are any Justices of
     the Peace or Constables in the State of Texas who
     are now being paid salaries in excess of the amount


                           -2252-
.   ,.




         Hon. F. B. Lloyd, Jr., Page 3 (M-454)



             permissible under the provisions of this Act, this
             Act shall not be construed to require a reductionin
             the salaries being paid such officials so long as
             the present incumbents of such offices continue to
             hold such offices and perform the duties thereof
             including both the present term for which they w&e
             elected and any terms for which they are re-elected;
             but in such cases, when the present incumbents of
             such offices vacate such offices for any reason,
             their successors in such offices shall receive not
             to exceed the maximum salaries fixed and determined
             in accordance with the provisions of this Act...
                   "Sec. 11. The Commissioners Court shall not
              exercise the authority vested in said court by virtue
              of this Act, except at regular meeting of said court...
                    "Sec. 15. The Commissioners Court in each county
              in the State is hereby authorized to increase the
              maximum compensation of each officer enumerated in
              this Act, as amended, in an additional amount not
              to exceed twenty percent (20%) of the maximum sum
              authorized by said Act, as amended; provided that
              no increased compensation shall be authorized pur-
              suant to this Act except at a regular meeting of
              said Court following publication of notice at least
              two times, one time a week, in a newspaper of general
              circulation in such county, of the salaries intended
              to be raised at such meeting and the amount of such
              meeting and the amount of such proposed raise..."
               (Emphasis added.)
                   Under the provisions of Section 2 of Article 3912e,
         Vernon's Civil Statutes, the Commissioners Court of all counties
         having a population of 20,000 or less, which includes Brooks
         County, must enter an order at its first meeting in January
         setting out whether certain precinct and county offices shall
         be placed on a fee or salary basis.
                   The provisions for fixing the salaries of justice
         of the peace are no longer governed by Article 3912e but are
         specifically set out in Article 3912i, which authorizes the




                                   -2253-
Hon. F.   B. Lloyd, Jr., Page 4 (M-454)


Court to fix salaries at any regular meeting, subject to
certain requirements for notice, maximum salaries and reduction
of salaries.  A specifically prescribed method for setting
salaries is held to exclude all other methods. Vitopil v. Ware,
280 S.W.Zd 378   (Tex.Civ.App. 1955, no writ).
          It is in the opinion of this office that the Commissioners
Court of Brooks County, under the facts set out in your letter
and pursuant to the provisions of Article 39121, may set the
salaries of the justice of the peace at any regular meeting
of the Commissioners Court.  Subject to compliance with Article
39121, the answer to all of your questions is in the affirmative.

                          SUMMARY
                          -------

             Salaries of Justice of the Peace for Brooks
        County are to be set under the provisions of
        Article 39123, Vernon's Civil Statutes, and may
        be set at any regular meeting of the Commissioners
        Court.                        n




                                          General of Texas
Prepared by William J. Craig
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Kelton, Vice Chairman
Harold Kennedy
Wardlow Lane
Roland Allen
Jack Sparks
W. V. GEPPERT
Staff Legal Assistant
HAWTHORNE PHILLIPS
Executive Assistant

                            -2254-